Exhibit 10.1

 

Red Hat, Inc.

 

2006 PERFORMANCE COMPENSATION PLAN

 

Red Hat, Inc. (the “Company”), a Delaware corporation, hereby establishes and
adopts the following 2006 Performance Compensation Plan (the “Plan”) to provide
incentive awards that are intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended.

 

1. PURPOSES OF THE PLAN

 

The purposes of the Plan are to advance the interests of the Company and its
stockholders and assist the Company in attracting and retaining executive
officers of the Company and its Affiliates who, because of the extent of their
responsibilities can make significant contributions to the Company’s success by
their ability, industry, loyalty and exceptional services, by providing
incentives and financial rewards to such executive officers.

 

2. DEFINITIONS

 

2.1. “Affiliate” shall mean any corporation, partnership or other organization
of which the Company owns or controls, directly or indirectly, not less than 50%
of the total combined voting power of all classes of stock or other equity
interests.

 

2.2. “Board” shall mean the board of directors of the Company.

 

2.3. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

 

2.4. “Committee” shall mean the Compensation Committee of the Board or any
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. For purposes of satisfying the requirements of
Section 162(m) of the Code and the regulations thereunder, the Committee is
intended to consist solely of “outside directors” as such term is defined in
Section 162(m) of the Code.

 

2.5. “Disability” shall mean any physical or mental condition of a Participant
that in the opinion of the Committee renders the Participant incapable of
continuing to be an employee of the Company and its Affiliates.

 

2.6. “Participant” shall mean the Company’s Chief Executive Officer and each
executive officer of the Company selected by the Committee pursuant to
Section 4.1 to participate in this Plan.

 

2.7. “Performance Award” shall mean an award under the Plan which shall be
subject to the achievement of one or more objective Performance Goals
established by the Committee.

 

2.8. “Performance Goal” shall mean the attainment of specified levels of one or
any combination of the following: revenue growth, net revenues, gross margins,
net margins, operating income, pre-tax income, after-tax income, net income, net
earnings, EPS (basic and diluted), earnings before taxes, earnings before
interest and taxes, EBITDA, return on invested capital, return on equity, return
on assets, economic value added, (or an equivalent metric), cash flow from
operations, cash flow per share, changes in deferred revenues, share price
performance, total shareholder return, improvement in or attainment of expense
levels, improvement in or attainment of working capital levels, attainment of
strategic and operational initiatives, market share, gross profits, comparisons
with various stock market indices, and/or implementation, completion or
attainment of

 

1



--------------------------------------------------------------------------------

measurable objectives with respect to research, development, products or
projects. Performance Goals also may be based solely by reference to the
Company’s performance or the performance of an Affiliate, division or business
unit of the Company for or within which the Participant is primarily employed,
or based upon the relative performance of other companies, or upon comparisons
of any of the indicators of performance relative to other companies.

 

2.9. “Performance Period” shall mean the Company’s fiscal year or such other
period that the Committee, in its sole discretion, may establish, provided no
Performance Period shall be more than five years in length.

 

3. ELIGIBILITY AND ADMINISTRATION

 

3.1. Eligibility. The individuals eligible to participate in the Plan shall be
the Company’s Chief Executive Officer and any other executive officer of the
Company or an Affiliate selected by the Committee to participate in the Plan
(each, a “Participant”).

 

3.2. Administration.

 

(a) The Plan shall be administered by the Committee. The Committee shall have
full power and authority, subject to the provisions of the Plan and subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to: (i) select the Participants
to whom Performance Awards may from time to time be granted hereunder;
(ii) establish Performance Goals and determine the terms and conditions, not
inconsistent with the provisions of the Plan, of each Performance Award in
compliance with the requirements of Code section 162(m); (iii) determine whether
a Performance Goal or Performance Award should be adjusted to eliminate the
effects of charges for restructurings, discontinued operations, extraordinary
items and other unusual or non-recurring items, as well as the cumulative effect
of accounting changes, in each case as determined in accordance with generally
accepted accounting principles or identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other filings with the U.S. Securities and Exchange Commission;
(iv) determine the time when Performance Awards will be granted and paid and the
Performance Period to which they relate; (v) certify the achievement of the
Performance Goals underlying the Performance Award and the amount of the
Performance Award payable to each Participant in respect of each Performance
Period; (vi) determine whether payment of Performance Awards may be deferred by
Participants; (vii) interpret and administer the Plan and any instrument or
agreement entered into in connection with the Plan; (viii) correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent that the Committee shall deem desirable to carry it
into effect; (ix) establish such rules and regulations and appoint such agents
as it shall deem appropriate for the proper administration of the Plan; and
(x) make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.

 

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Affiliate, any Participant and
any person claiming any benefit or right under an Award or under the Plan.

 

(c) To the extent not inconsistent with applicable law or the rules and
regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Company’s securities are listed or qualified for trading),
including the applicable provisions of Section 162(m) of the Code, the Committee
may delegate to one or more officers of the Company or a committee of officers
the authority to take actions on its behalf pursuant to the Plan.

 

4. AWARDS

 

4.1. Performance Period. Not later than the earlier of (i) 90 days after the
commencement of each fiscal year of the Company and (ii) the expiration of 25%
of the Performance Period, the Committee shall, in writing, designate one or
more Performance Periods, determine the Participants for such Performance
Periods, determine Performance Goals and the amount of each Performance Award.

 

2



--------------------------------------------------------------------------------

4.2. Certification. At such time as it shall determine appropriate following the
conclusion of each Performance Period, the Committee shall certify, in writing,
the attainment of the Performance Goal and the amount of the Performance Award
achieved for each Participant for such Performance Period.

 

4.3. Limitations on Grants to Individual Participants. No Participant may be
granted Performance Awards that are denominated in shares of the Company’s
common stock in any 12-month period with respect to more than 1,000,000 shares.
In addition to the foregoing, the maximum dollar value payable to any
Participant in any 12-month period with respect to Performance Awards that are
valued in cash or in property other than shares is $10,000,000.

 

4.4. Payment of Awards. Performance Awards determined by the Committee for a
Performance Period shall be paid in cash or, to the extent provided in such
plan, share awards under a shareholder-approved stock plan of the Company.
Payment to each Participant shall be made no later than the fifteenth day of the
third month following the end of the fiscal year of the Company in which the
applicable Performance Period ends.

 

4.5. Commencement or Termination of Employment. If a person becomes a
Participant during a Performance Period (whether through promotion or
commencement of employment) or if a person who otherwise would have been a
Participant dies, retires or is Disabled, or if the person’s employment is
otherwise terminated, during a Performance Period (except for cause, as
determined by the Committee in its sole discretion), the Award payable to such a
Participant may, in the discretion of the Committee, be proportionately reduced
based on the period of actual employment during the applicable Performance
Period.

 

4.6. Adjustments. The Committee may adjust downwards, but not upwards, the
amount payable pursuant to a Performance Award, and the Committee may not waive
the achievement of the applicable Performance Goals, except in the case of death
or Disability of the Participant.

 

5. MISCELLANEOUS

 

5.1. Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
Section 162(m) of the Code. No amendments to, or termination of, the Plan shall
in any way impair the rights of a Participant under any Award previously granted
without such Participant’s consent.

 

5.2. Section 162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code to ensure the deductibility by the Company of
the payment of Awards.

 

5.3. Tax Withholding. The Company or an Affiliate shall have the right to make
all payments or distributions pursuant to the Plan to a Participant, net of any
applicable federal, state and local taxes required to be paid or withheld. The
Company or an Affiliate shall have the right to withhold from wages, Awards or
other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes. If the Participant shall fail to make such tax payments as
are required, the Company or an Affiliate shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Participant or to take such other action as may be necessary to
satisfy such withholding obligations.

 

5.4. Right of Discharge Reserved; Claims to Awards. Nothing in this Plan shall
provide any Participant a right to receive any Award or payment under the Plan
with respect to a Performance Period. Nothing in the Plan nor the grant of an
Award hereunder shall confer upon any Participant the right to continue in the
employment of the Company or an Affiliate or affect any right that the Company
or an Affiliate may have to terminate the employment of (or to demote or to
exclude from future Awards under the Plan) any such Participant at any time for
any reason. Except as specifically provided by the Committee, the Company shall
not be liable for the loss of

 

3



--------------------------------------------------------------------------------

existing or potential profit from an Award granted in the event of the
termination of employment of any Participant. No Participant shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants under the Plan.

 

5.5. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or an
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or an Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

 

5.6. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

5.7. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

 

5.8. Construction. As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

5.9. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation and deferred compensation if
permitted by the Committee. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

 

5.10. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and shall be construed accordingly.

 

5.11. Effective Date of Plan. The Plan shall be effective on the date of the
approval of the Plan by the holders of the then outstanding securities of the
Company entitled to vote generally and voting at a duly constituted meeting of
the stockholders of the Company. The Plan shall be null and void and of no
effect if the foregoing condition is not fulfilled.

 

5.12. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

4